                                                                   JS-6
 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8
           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 9

10   DEIDRE BAILEY, an individual,              CASE NO.: 2:18-cv-09122-CJC-MAA
                                                Hon. Cormac J. Carney
11                      Plaintiff,
12                                              ORDER DISMISSING ACTION
     vs.                                        WITH PREJUDICE PURSUANT
13                                              TO FRCP 41(a)(1)
14   ALLIED INSURANCE;
     NATIONWIDE MUTUAL
15   INSURANCE COMPANY; AMCO
     INSURANCE COMPANY; and DOES                Trial Date: October 15, 2019
16
     1 to 10,                                   PTC: October 7, 2019
17

18                      Defendants.
19

20          Pursuant to the Stipulation of the parties filed herein and good cause
21   appearing therefore,
22
            IT IS ORDERED that this matter be and hereby is dismissed with prejudice
23

24   pursuant to Federal Rule of Civil Procedure 41(a)(1).
25

26
     Dated: May 24, 2019                                       _________________
27                                        Hon. Cormac J. Carney
                                          Judge of the United States District Court
28
                                            1
                                     ORDER TO DISMISS
